Exhibit 10.1


AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of November 2, 2016 (the “Restatement Date”), by and between SURMODICS, INC., a
Minnesota corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”).  Capitalized terms used herein and not otherwise defined shall have
the meanings given to them in the Revolving Line of Credit Note (as defined
below).
 
RECITALS
 
WHEREAS, Borrower and Bank are parties to a Credit Agreement dated as of
November 4, 2013 (as amended, restated, supplemented and otherwise modified from
time to time before the Restatement Date, the “Existing Credit Agreement”); and
 
WHEREAS, Borrower and Bank have agreed to amend and restate the Existing Credit
Agreement on the terms and conditions contained herein.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:
 
ARTICLE I.
CREDIT TERMS
 
SECTION 1.1.        LINE OF CREDIT.
 
(a)            Line of Credit.  As of the Restatement Date, the aggregate
outstanding principal amount of all advances made under the “Line of Credit” as
defined in the Existing Credit Agreement (the “Existing Revolving Loans”) and
the unpaid accrued interest and fees thereon (the “Existing Revolving Interest
and Fees”) are set forth on Schedule 1.1.  Subject to the terms and conditions
hereof and in reliance on the representations and warranties of Borrower herein,
each of the parties hereto agrees that the Existing Revolving Loans shall be,
from and following the Restatement Date, continued and reconstituted as
Revolving Loans and any Existing Revolving Interest and Fees not repaid on the
Restatement Date shall be due and payable under this Agreement; provided that
all such Existing Revolving Interest and Fees shall accrue at the rates set
forth in the Existing Credit Agreement prior to the Restatement Date.  Subject
to the terms and conditions of this Agreement and the Revolving Line of Credit
Note, Bank hereby agrees to make advances (“Revolving Loans”) to Borrower in one
or more Core Currencies and Non-Core Currencies from time to time up to and
including November 2, 2019, and, except as set forth in Section 1.1(d), not to
exceed at any time the aggregate principal amount of Thirty Million Dollars
($30,000,000) (“Line of Credit”), the proceeds of which shall be used for
general corporate purposes, including working capital, capital expenditures,
Permitted Acquisitions and stock repurchases.  Borrower’s obligation to repay
advances under the Line of Credit shall be evidenced by a promissory note dated
as of the Restatement Date (“Revolving Line of Credit Note”), all terms of which
are incorporated herein by this reference.
 
(b)            Borrowing and Repayment.  Borrower may from time to time during
the term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Revolving Line of Credit Note; provided
however, that the total outstanding borrowings under the Line of Credit and the
Dollar Equivalent thereof shall not at any time exceed the maximum principal
amount available thereunder, as set forth above and subject to Section 1.1(d). 
If, at any time, the outstanding borrowings under the Line of Credit or the
Dollar Equivalent thereof exceed the maximum amount permitted under this
Section 1.1, Borrower shall promptly pay to Bank in cash such excess.  All
written requests for advances under the Line of Credit shall be made by
delivering to Bank a notice of borrowing substantially in the form of Exhibit A
attached hereto (the “Notice of Borrowing”) in accordance with the terms and
conditions set forth in clause (b) under the heading “Interest” in the Revolving
Line of Credit Note.

--------------------------------------------------------------------------------

 
(c)            Termination or Reduction of Line of Credit.  Borrower shall have
the right, upon not less than three (3) business days’ notice to Bank, to
terminate the Line of Credit or, from time to time, to reduce the amount of the
Line of Credit; provided that no such termination or reduction of the Line of
Credit shall be permitted if, after giving effect thereto and to any prepayments
of borrowings made on the effective date thereof, outstanding borrowings under
the Line of Credit and the Dollar Equivalent thereof would exceed the aggregate
principal amount of the Line of Credit.  Any such reduction shall reduce
permanently the Line of Credit then in effect.
 
(d)            Increase Option.  Borrower may from time to time request, and
Bank may, in its sole discretion agree, to increase the Revolving Line of Credit
in each case in minimum increments of $5,000,000 or such lower amount as
Borrower and Bank agree upon, so long as, after giving effect thereto, the
aggregate amount of such increases does not exceed $20,000,000.  Increases
created pursuant to this Section 1.1(d) shall become effective on the date
agreed by Borrower and Bank.  Notwithstanding the foregoing, no increase in the
Revolving Line of Credit shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase, (A) the
conditions set forth in Section 3.2 shall be satisfied or waived by Bank and
Bank shall have received a certificate to that effect dated such date and
executed by an authorized officer of Borrower and (B) Borrower shall be in
compliance (on a pro forma basis reasonably acceptable to Bank giving effect to
any borrowings proposed or contemplated on any such increased amount) with the
covenants contained in Section 4.9 and (ii) Bank shall have received documents
consistent with those delivered on the Restatement Date as to the corporate
power and authority of Borrower to borrow hereunder after giving effect to such
increase, as well as such documents as the Bank may reasonably request
(including, without limitation, customary opinions of counsel in substantially
the form provided on the Restatement Date, affirmations of Loan Documents and
updated financial projections, reasonably acceptable to Bank).
 
SECTION 1.2.        INTEREST/FEES.
 
(a)            Interest.  The outstanding principal balance hereunder shall bear
interest at the rate of interest set forth in and calculated in accordance with
the Revolving Line of Credit Note or other instrument or document executed in
connection herewith or therewith.
 
(b)            Unused Commitment Fee.  Borrower shall pay to Bank a fee equal to
0.15% per annum (computed on the basis of a three hundred sixty (360) day year,
actual days elapsed) on the average daily unused amount of the Line of Credit,
which fee shall be calculated on a quarterly basis by Bank and shall be due and
payable by Borrower in arrears on the last day of each fiscal quarter.
 
SECTION 1.3.        COLLECTION OF PAYMENTS.  Borrower authorizes Bank to collect
all principal, interest and fees due under this Agreement by charging Borrower’s
deposit account with account number 1027504, or any other deposit account
maintained by Borrower with Bank, for the full amount thereof.  Should there be
insufficient funds in any such deposit account to pay all such sums when due,
the full amount of such deficiency shall be immediately due and payable by
Borrower.
2

--------------------------------------------------------------------------------

 
SECTION 1.4.        EXCHANGE RATES.
 
Bank shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Revolving Loans denominated in
Alternative Currencies.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur. 
Except for purposes of financial statements delivered by Borrower hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
Bank from time to time.
 
As used herein and in the other Loan Documents:
 
“Alternative Currency” means any currency other than Dollars.
 
“Dollar Equivalent” means at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by Bank at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.
 
“Revaluation Date” means (a) with respect to any Revolving Loan, each of the
following (i) each date of a borrowing of a Revolving Loan that bears interest
at a rate based on LIBOR or the Base Rate denominated in an Alternative
Currency, (ii) each date of a continuation of a Revolving Loan that bears
interest at a rate based on LIBOR or the Base Rate denominated in an Alternative
Currency, and (iii) such additional dates as Bank shall determine.
 
“Spot Rate” for a currency means the rate determined by Bank to be the rate
quoted by the person or entity acting  in such capacity as the spot rate for the
purchase by such person or entity of such currency with another currency through
its principal foreign exchange trading office at approximately 11:00 a.m.
Minneapolis time on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided that Bank may obtain such spot
rate from another financial institution designated by Bank if the person or
entity acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.
 
SECTION 1.5.        COLLATERAL.
 
As security for all indebtedness and other obligations of Borrower to Bank,
Borrower hereby grants to Bank security interests of first priority (subject to
Permitted Liens) in all Borrower’s personal property (other than Intellectual
Property), as more fully described in that certain Security Agreement (the
“Collateral”) between Borrower and Bank dated as of November 4, 2013 (as
amended, restated, supplemented, reaffirmed, or otherwise modified from time to
time, the “Security Agreement”).
 
All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, and other documents as Bank shall
reasonably require, all in form and substance satisfactory to Bank.  Borrower
shall pay to Bank immediately upon demand the full amount of all reasonable
charges, costs and expenses (to include fees paid to third parties and all
allocated costs of Bank personnel), expended or incurred by Bank in connection
with any of the foregoing security, including without limitation, filing and
recording fees and costs of appraisals, and audits.
3

--------------------------------------------------------------------------------

 
SECTION 1.6.        SUBORDINATION OF DEBT.  All Indebtedness and other
obligations of Borrower to any other creditor shall either be (i) “Permitted
Indebtedness” (other than Indebtedness described in clause (iv) of such
definition), (ii) unsecured or (iii) subordinated in right of repayment to all
indebtedness and other obligations of Borrower to Bank, as evidenced by and
subject to the terms of subordination agreements in the case of either (ii) or
(iii) on terms and in form and substance satisfactory to Bank.
 
SECTION 1.7.        GUARANTIES.  The payment and performance of all Indebtedness
and other obligations of Borrower to Bank hereunder shall be guaranteed jointly
and severally by all present and future Material Subsidiaries which guaranties
shall be secured by unconditional, continuing pledges and security interests in
and to all of the personal property (other than Intellectual Property) of such
Material Subsidiaries (any such Material Subsidiary, together with any other
guarantors of the Line of Credit and/or any other Indebtedness of Borrower to
Bank from time to time, each a “Guarantor” and collectively, “Guarantors”), as
evidenced by and subject to the terms of guaranties in form and substance
satisfactory to Bank (the “Guaranty” and together with any security agreements,
any other documents, instruments and/or agreements necessary to, and executed in
connection with, the Guaranty; all in form and substance reasonably acceptable
to Bank, collectively the “Guaranty Documents”).  Upon the creation or
acquisition of any new Material Subsidiary, Borrower and such Material
Subsidiary shall:  (a) promptly notify Bank of the creation or acquisition of
such Material Subsidiary, (b) take all such action as may be reasonably required
by Bank to cause such Material Subsidiary to guarantee the obligations of
Borrower hereunder and grant such pledges and security interests in all of its
personal property (other than Intellectual Property) to secure payment and
performance of such obligations, and (c) take all such action as may be
reasonably required by Bank to grant and pledge to Bank a first-priority
security interest in the stock or other equity interests of, and any
indebtedness owing from, such Material Subsidiary.  The foregoing shall not
apply to a Foreign Subsidiary; provided, however, Borrower shall cause each
Material Subsidiary that directly holds the equity interests of any first-tier
Foreign Subsidiary to deliver to Bank security documents pledging sixty-five
percent (65%) of the total outstanding voting capital stock of such first-tier
Foreign Subsidiary held by such Material Subsidiary.
 
As used herein, “Subsidiary” is, as to any person or entity, a corporation,
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such person or entity.
 
As used herein, “Material Subsidiary” means as of the last day of each of month,
any of Borrower’s direct or indirect Subsidiaries with consolidated assets of at
least five percent (5.00%) of the total consolidated assets of Borrower and each
of its Subsidiaries.
 
As used herein, “Foreign Subsidiary” means any Subsidiary not organized under
the laws of any political subdivision of the United States.
4

--------------------------------------------------------------------------------

 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES
 
Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.
 
SECTION 2.1.        LEGAL STATUS.  Borrower is a corporation, duly organized and
existing and in good standing under the laws of Minnesota, and each of its
Material Subsidiaries is duly organized and existing in good standing under the
laws of its respective jurisdiction of organization, formation or incorporation,
as applicable, and the Borrower and each Material Subsidiary is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required and the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower or such Material Subsidiary (taken as a
whole).
 
SECTION 2.2.        AUTHORIZATION AND VALIDITY.  This Agreement and each
promissory note, contract, instrument and other document required hereby or at
any time hereafter delivered to Bank in connection herewith, including, but not
limited to, that certain Master Agreement by and between Borrower and Bank, in
form and content acceptable to Bank dated such date as Borrower and Bank
mutually agree after the Restatement Date (as the same may be amended, replaced,
restated, supplemented or otherwise modified from time to time, together with
all supplements, trade confirmations, schedules, credit support annexes and
other related agreements, the “ISDA”) and any other note, contract, instrument
or document (including any other documentation related to hedge transactions
between Borrower and Bank) between Borrower and/or any Material Subsidiary and
Bank (collectively, the “Loan Documents”) have been duly authorized, and upon
their execution and delivery in accordance with the provisions hereof will
constitute legal, valid and binding agreements and obligations of Borrower and
such Material Subsidiaries, as applicable, or the party which executes the same,
enforceable in accordance with their respective terms.
 
SECTION 2.3.         NO VIOLATION.  The execution, delivery and performance by
Borrower and each of its Material Subsidiaries of each of the Loan Documents to
which they are a party do not violate any provision of any law or regulation, or
contravene any provision of the Articles of Incorporation or By-Laws of Borrower
or the applicable constituent documents of any Material Subsidiary party
thereto, or result in any breach of or default under any contract, obligation,
indenture or other instrument to which Borrower or such Material Subsidiary is a
party or by which Borrower or such Material Subsidiary may be bound, except to
the extent that any such breach or default could not reasonably be expected to
have a material adverse effect on Borrower or such Material Subsidiary (taken as
a whole).
 
SECTION 2.4.        LITIGATION.  Except as disclosed on the Perfection
Certificate, there are no pending, or to the best of Borrower’s knowledge
threatened, actions, claims, investigations, suits or proceedings by or before
any governmental authority, arbitrator, court or administrative agency which
could have a material adverse effect on the financial condition or operation of
Borrower or its Material Subsidiaries (taken as a whole) other than those
disclosed by Borrower to Bank in writing prior to the date hereof or after the
date hereof pursuant to Section 4.8.
5

--------------------------------------------------------------------------------

 
SECTION 2.5.        CORRECTNESS OF FINANCIAL STATEMENT.  The annual consolidated
financial statement of Borrower and its Subsidiaries dated for the 2015 fiscal
year, and all interim financial statements delivered to Bank since, true copies
of which have been delivered by Borrower to Bank prior to the date hereof,
(a) are complete and correct and present fairly the financial condition of
Borrower and its Subsidiaries as of the date thereof, (b) disclose all material
liabilities of Borrower and its Subsidiaries as of the date thereof on a
consolidated basis that are required to be reflected or reserved against under
U.S. generally accepted accounting principles, whether liquidated or
unliquidated, fixed or contingent, and (c) have been prepared in accordance with
U.S. generally accepted accounting principles consistently applied.  Since the
dates of such financial statements there has been no material adverse change in
the financial condition of Borrower and its Subsidiaries (taken as a whole), nor
has Borrower nor any of its Subsidiaries mortgaged, pledged, granted a security
interest in or otherwise encumbered any of its assets or properties except in
favor of Bank or as otherwise permitted by either this Agreement or the Bank in
writing.
 
SECTION 2.6.        INCOME TAX RETURNS.  Borrower has no knowledge of any
pending assessments or adjustments of its income tax payable with respect to any
year, which such assessments or adjustments could be reasonably expected to have
a material adverse effect on Borrower or its Material Subsidiaries (taken as a
whole) .
 
SECTION 2.7.         NO SUBORDINATION.  There is no agreement, indenture,
contract or instrument to which Borrower or any of its Material Subsidiaries is
a party or by which Borrower or any of its Material Subsidiaries may be bound
that requires the subordination in right of payment of any of Borrower’s
obligations subject to this Agreement, any Material Subsidiaries’ obligations
subject to any Loan Document to which they are a party to any other obligation
of Borrower or such Material Subsidiary.
 
SECTION 2.8.        PERMITS, FRANCHISES.  Each of the Borrower and its Material
Subsidiaries possesses all permits, consents, approvals, franchises and licenses
required and rights to all trademarks, trade names, patents, and fictitious
names, if any, necessary to enable it to conduct the business in which it is now
engaged in compliance with applicable law, except where the failure to so
possess would not reasonably be expected to result in a material adverse effect.
 
SECTION 2.9.        ERISA.  Borrower and its Subsidiaries are each in compliance
with all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time (“ERISA”) except for such
noncompliance which, individually or in the aggregate, could not reasonably be
expected to have a material adverse effect; neither Borrower nor its
Subsidiaries has violated any provision of any defined employee pension benefit
plan (as defined in ERISA) maintained or contributed to by Borrower or such
Subsidiary (each, a “Plan”); no Reportable Event as defined in ERISA has
occurred and is continuing with respect to any Plan initiated by Borrower or any
of its Material Subsidiaries; Borrower and its Subsidiaries have met its minimum
funding requirements under ERISA with respect to each Plan; and each Plan will
be able to fulfill its benefit obligations as they come due in accordance with
the Plan documents and under generally accepted accounting principles.
 
SECTION 2.10.         OTHER OBLIGATIONS.  Neither Borrower nor any Material
Subsidiary are in default on any obligation for borrowed money, any purchase
money obligation or any other material lease, commitment, contract, instrument
or obligation, in each case the effect of which such default would have a
material adverse effect on Borrower or such Material Subsidiary (taken as a
whole).
6

--------------------------------------------------------------------------------

 
SECTION 2.11.        ENVIRONMENTAL MATTERS.  Except as disclosed by Borrower to
Bank in writing prior to the date hereof or for any such matters that would not
have a material adverse effect on Borrower, Borrower and its Subsidiaries are in
compliance in all material respects with all applicable federal or state
environmental, hazardous waste, health and safety statutes, and any rules or
regulations adopted pursuant thereto, which govern or affect any of Borrower’s
or such Subsidiaries’ operations and/or properties, including without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, the Superfund Amendments and Reauthorization Act of 1986, the
Federal Resource Conservation and Recovery Act of 1976, and the Federal Toxic
Substances Control Act, as any of the same may be amended, modified or
supplemented from time to time.  None of the operations of Borrower or its
Subsidiaries is the subject of any federal or state investigation evaluating
whether any remedial action involving a material expenditure is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment.  Neither Borrower nor any Subsidiary has any material contingent
liability in connection with any release of any toxic or hazardous waste or
substance into the environment.
 
SECTION 2.12.        REGULATORY COMPLIANCE.
 
(a)            Neither Borrower nor any Subsidiary is an “investment company” or
a company “controlled” by an “investment company” under the Investment Company
Act.  Borrower is not engaged as one of its important activities in extending
credit for margin stock (under Regulations T and U of the Federal Reserve Board
of Governors).  Borrower has not violated any laws, ordinances or rules,
including the Federal Fair Labor Standards Act, the violation of which could
reasonably be expected to have a material adverse effect.  Each of the Borrower
and its Material Subsidiaries has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its businesses as
currently conducted where the failure to have such authorizations could have a
material adverse effect on Borrower or such Material Subsidiary (taken as a
whole).
 
(b)            Borrower and its Subsidiaries are each in compliance with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001) and the USA PATRIOT Improvement and Reauthorization Act of 2005 (Pub.
L. 109-177) (the “Patriot Act”).  No part of the proceeds of the Line of Credit
or any other extension of credit from Bank from time to time, will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
(c)            Neither Borrower nor any Subsidiary (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001), (ii) does engage in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner that violates Section 2, and
(iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other
U.S. Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
7

--------------------------------------------------------------------------------

 
ARTICLE III.
CONDITIONS
 
SECTION 3.1.        CONDITIONS OF INITIAL EXTENSION OF CREDIT.  The obligation
of Bank to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank’s satisfaction of all of the following conditions:
 
(a)            Approval of Bank Counsel.  All legal matters incidental to the
extension of credit by Bank shall be reasonably satisfactory to Bank’s counsel.
 
(b)            Documentation.  Bank shall have received, in form and substance
reasonably satisfactory to Bank, each of the following, duly executed:


(i)            this Agreement, the Amended and Restated Security Agreement, and
the Revolving Line of Credit Note or other instrument or document required
hereby;
 
(ii)            a Multi-Currency Overdraft Facility between Creagh Medical Ltd.
and Wells Fargo Bank, N.A., London Branch dated as of the date of this Agreement
in form and substance satisfactory to Wells Fargo Bank, N.A., London Branch (the
“Multi-Currency Overdraft Facility”);
 
(iii)            a Guaranty from Borrower with respect to the Multi-Currency
Overdraft Facility;
 
(iv)            a Secretary Certificate and Certificate of Incumbency from each
of Borrower, Surmodics IVD, Inc., SurModics MD, LLC, and NorMedix, Inc.
attaching copies of the applicable organization documents of each such entity or
certifying that such documents remain in full force and effect as of the
Restatement Date with no changes, amendments, supplements or modifications since
the date of prior delivery and certification to Bank;
 
(v)            Corporate resolutions of Borrower and Surmodics IVD, Inc.,
SurModics MD, LLC, and NorMedix, Inc. approving the transactions contemplated by
this Agreement and the other Loan Documents;
 
(vi)            Corporate resolutions of Borrower approving the Guaranty
(Multi-Currency Overdraft Facility);
 
(vii)            a Perfection Certificate from each of Borrower, Surmodics IVD,
Inc., SurModics MD, LLC and NorMedix, Inc. (the “Perfection Certificate”),
together with the duly executed original signatures thereto;
 
(viii)            an Amended and Restated Security Agreement and an Amended and
Restated Guaranty from each of Surmodics IVD, Inc., SurModics MD, LLC, and
NorMedix, Inc., together with resolutions of each such Subsidiary approving the
transactions contemplated therein;
 
(ix)            to the extent not previously delivered to Bank, the original
share or membership interest certificate(s) for each of Surmodics IVD, Inc.,
SurModics Luxembourg S.à.R.L., and SurModics MD, LLC, together with assignments
separate from certificate;
 
(x)            legal opinions of counsel to Borrower and its Material
Subsidiaries with respect to such matters as Bank may reasonably request; and
 
(xi)            such other documents as Bank may require under any other Section
of this Agreement.
 
(i)            this Agreement, the Amended and Restated Security Agreement, and
the Revolving Line of Credit Note or other instrument or document required
hereby;
 
(ii)            a Multi-Currency Overdraft Facility between Creagh Medical Ltd.
and Wells Fargo Bank, N.A., London Branch dated as of the date of this Agreement
in form and substance satisfactory to Wells Fargo Bank, N.A., London Branch (the
“Multi-Currency Overdraft Facility”);
 
(iii)            a Guaranty from Borrower with respect to the Multi-Currency
Overdraft Facility;
 
(iv)            a Secretary Certificate and Certificate of Incumbency from each
of Borrower, Surmodics IVD, Inc., SurModics MD, LLC, and NorMedix, Inc.
attaching copies of the applicable organization documents of each such entity or
certifying that such documents remain in full force and effect as of the
Restatement Date with no changes, amendments, supplements or modifications since
the date of prior delivery and certification to Bank;
 
(v)            Corporate resolutions of Borrower and Surmodics IVD, Inc.,
SurModics MD, LLC, and NorMedix, Inc. approving the transactions contemplated by
this Agreement and the other Loan Documents;
 
(vi)            Corporate resolutions of Borrower approving the Guaranty
(Multi-Currency Overdraft Facility);
 
(vii)            a Perfection Certificate from each of Borrower, Surmodics IVD,
Inc., SurModics MD, LLC and NorMedix, Inc. (the “Perfection Certificate”),
together with the duly executed original signatures thereto;
 
(viii)            an Amended and Restated Security Agreement and an Amended and
Restated Guaranty from each of Surmodics IVD, Inc., SurModics MD, LLC, and
NorMedix, Inc., together with resolutions of each such Subsidiary approving the
transactions contemplated therein;
 
(ix)            to the extent not previously delivered to Bank, the original
share or membership interest certificate(s) for each of Surmodics IVD, Inc.,
SurModics Luxembourg S.à.R.L., and SurModics MD, LLC, together with assignments
separate from certificate;
 
8

--------------------------------------------------------------------------------

(x)            legal opinions of counsel to Borrower and its Material
Subsidiaries with respect to such matters as Bank may reasonably request; and
 
(xi)            such other documents as Bank may require under any other Section
of this Agreement.
 
(c)            Insurance.  To the extent not previously delivered to Bank,
Borrower shall have delivered to Bank evidence of insurance coverage on all
Borrower’s property, in form, substance, amounts, covering risks and issued by
companies reasonably satisfactory to Bank.
 
SECTION 3.2.        CONDITIONS OF EACH EXTENSION OF CREDIT.  The obligation of
Bank to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank’s satisfaction of each of the following
conditions:
 
(a)            Compliance.  The representations and warranties contained herein
and in each of the other Loan Documents shall be true on and as of the date of
the signing of this Agreement and in all material respects (except that such
materiality qualifier shall not be applicable to any representation and
warranties that are already qualified or modified by materiality in the text
thereof) on the date of each extension of credit by Bank pursuant hereto, with
the same effect as though such representations and warranties had been made on
and as of each such date (except to the extent that such representations and
warranties relate solely to such earlier date, in which case such representation
and warranty shall continue to be true and correct as of such earlier date), and
on each such date no Event of Default as defined herein, and no condition, event
or act which with the giving of notice or the passage of time or both would
constitute such an Event of Default, shall have occurred and be continuing or
shall exist.
 
(b)            Documentation.  Bank shall have received all additional documents
which may be required in connection with such extension of credit.
 
(c)            Financial Condition.  There shall have been no material adverse
change, as determined by Bank, in the financial condition or business of
Borrower and its Material Subsidiaries (taken as a whole), nor any material
decline, as determined by Bank, in the market value of any collateral required
hereunder or a substantial or material portion of the assets of Borrower and its
Material Subsidiaries.
 
SECTION 3.3.        POST-CLOSING CONDITIONS.
 
To the extent not delivered to Bank on or before the Restatement Date, Borrower
shall deliver to Bank insurance policy endorsements listing Bank as lenders loss
payee thereon with respect to hazard and property insurance and as an additional
insured with respect to liability insurance, each in form and substance
reasonably satisfactory to Bank.
 
ARTICLE IV
AFFIRMATIVE COVENANTS
 
Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent
(other than inchoate indemnity obligations and obligations that have been cash
collateralized pursuant to the terms of the Security Agreement), liquidated or
unliquidated) of Borrower to Bank under any of the Loan Documents remain
outstanding, and until payment in full or cash collateralization pursuant to the
terms of the Security Agreement of all obligations of Borrower under the Loan
Documents other than contingent indemnification obligations, Borrower shall and
shall cause its Subsidiaries to, unless Bank otherwise consents in writing:
9

--------------------------------------------------------------------------------

 
SECTION 4.1.        PUNCTUAL PAYMENTS.  Punctually pay all principal, interest,
fees or other liabilities due under any of the Loan Documents at the times and
place and in the manner specified therein, and immediately upon demand by Bank,
the amount by which the outstanding principal balance of any credit subject
hereto at any time exceeds any limitation on borrowings applicable thereto.
 
SECTION 4.2.        ACCOUNTING RECORDS.  Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time and upon
reasonable notice (unless an Event of Default has occurred and is continuing, in
which case no notice shall be required) to inspect, audit and examine such books
and records, to make copies of the same, and to inspect the properties of
Borrower and its Subsidiaries; provided however, that if no default or Event of
Default exists, the costs of any such visits and inspections shall be borne by
Bank.
 
SECTION 4.3.        FINANCIAL STATEMENTS.  Provide to Bank all of the following,
in form and detail satisfactory to Bank:
 
(a)            not later than ninety (90) days after and as of the end of each
fiscal year, CPA audited consolidated financial statements of Borrower and its
Subsidiaries, prepared by Deloitte & Touche LLP or another CPA firm reasonably
acceptable to Bank, (without a “going concern” or like qualification and without
any qualification or exception as to the scope of such audit), with respect to
the financial statements prepared by such CPA firm, which financial statements
shall include a balance sheet, income statement, statement of cash flows,
auditor’s report and all supporting schedules;
 
(b)            not later than forty five (45) days after and as of the end of
each quarter, a consolidated financial statement of Borrower and its
Subsidiaries, prepared by Borrower, to include a balance sheet, income statement
and cash flow statement;
 
(c)            contemporaneously with each annual and quarterly financial
statement of Borrower required hereby, a Compliance Certificate executed by the
president, chief financial officer or controller of Borrower, including a
certification that said financial statements are accurate and that such
financial statements and any opinion of a CPA firm included therein were
prepared in accordance with U.S. generally accepted accounting principles and
that there exists no Event of Default nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute an Event of
Default;
 
(d)            as soon as available after approval thereof by Borrower’s Board
of Directors, but no later than sixty (60) days after the last day of each of
Borrower’s fiscal years, Borrower’s financial projections for the then current
fiscal year as approved by Borrower’s Board of Directors; and
 
(e)            from time to time such other information as Bank may reasonably
request.
 
Documents required to be delivered pursuant to Section 4.3(a) and Section 4.3(b)
(to the extent any such documents are included in materials otherwise filed with
the Securities and Exchange Commission) may be delivered electronically to Bank,
and if so delivered, shall be deemed to have been delivered to Bank on the date
on which Borrower files such documents with the Securities and Exchange
Commission.
10

--------------------------------------------------------------------------------

 
SECTION 4.4.        COMPLIANCE.  Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower and its Subsidiaries are organized and/or which
govern Borrower’s or such Subsidiaries’ continued existence and with the
requirements of all laws, rules, regulations and orders of any governmental
authority applicable to Borrower or any such Subsidiary and/or respective
business, except, in each case, where any such failure to do any of the
foregoing could not reasonably be expected to have a material adverse effect on
the financial condition or operations of Borrower or its Subsidiaries (taken as
a whole).
 
SECTION 4.5.        INSURANCE.  Maintain and keep in force, for each business in
which Borrower and its Material Subsidiaries are engaged, insurance of the types
and in amounts customarily carried in similar lines of business, including but
not limited to fire, extended coverage, public liability, flood, property damage
and workers’ compensation, with all such insurance carried with companies and in
amounts satisfactory to Bank, and deliver to Bank from time to time at Bank’s
request schedules setting forth all insurance then in effect.
 
SECTION 4.6.         FACILITIES.  Keep all properties useful or necessary to
Borrower’s and its Material Subsidiaries’ respective business in good repair and
condition, and from time to time make necessary repairs, renewals and
replacements thereto so that such properties shall be fully and efficiently
preserved and maintained except where the failure to do so could not reasonably
be expected to have a material adverse effect on the financial condition or
operations of Borrower or such Material Subsidiary (taken as a whole).
 
SECTION 4.7.        TAXES AND OTHER LIABILITIES.  Pay and discharge when due any
and all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower or any of its
respective Subsidiaries, as applicable, may in good faith contest or as to which
a bona fide dispute may arise, and (b) for which Borrower or any such applicable
Subsidiary has made provision, to Bank’s satisfaction, for eventual payment
thereof in the event Borrower is obligated to make such payment.
 
SECTION 4.8.        LITIGATION.  Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower or any Subsidiary with a claim
in excess of One Million Dollars ($1,000,000) or which could reasonably be
expected to have a material adverse effect on the financial condition or
operations of Borrower or any Material Subsidiary (taken as a whole).
 
SECTION 4.9.        FINANCIAL CONDITION.  Maintain Borrower’s and its
Subsidiaries’ consolidated financial condition as follows using generally
accepted accounting principles consistently applied and used consistently with
prior practices (except to the extent modified by the definitions herein):
11

--------------------------------------------------------------------------------

 
(a)            Total Leverage Ratio.  Total Funded Debt to EBITDA (“Total
Leverage Ratio”) not greater than 3.00 to 1.00 as of each fiscal quarter end,
determined on a rolling 4-quarter basis, with “Funded Debt” defined as the sum
of all obligations for borrowed money (including subordinated debt) plus all
capital lease obligations plus all accrued contingent consideration liabilities
with respect to acquisitions constituting Permitted Acquisitions or acquisitions
that were permitted under the Existing Credit Agreement and with “EBITDA”
defined as net profit of Borrower and its Subsidiaries on a consolidated basis
before tax plus (i) interest expense, (ii) depreciation expense,
(iii) amortization expense, (iv) non-cash stock compensation expense,
(v) impairment expense in connection with goodwill and other intangible asset
investments, (vi) contingent liability accretion expense, (vii) non-cash
gain/loss related to strategic investments, and (viii) in an amount not to
exceed Five Million Dollars ($5,000,000) for each 4-quarter period determined on
a rolling 4-quarter basis, cash and non-cash expenses related to discontinued
operations and one-time cash and non-cash expenses.  To the extent that EBITDA
is calculated for any fiscal period in which a person or business unit has been
acquired by Borrower or a Subsidiary in any Permitted Acquisition for any
portion of such period being tested, EBITDA shall include the “actual” EBITDA of
such acquired person or business unit for the relevant time period prior to such
person or business being acquired to the extent necessary to calculate EBITDA
for such entire period.
 
(b)            EBITDA.  EBITDA of not less than Ten Million Dollars
($10,000,000) as of each fiscal quarter end, determined on a rolling 4-quarter
basis.
 
(c)            Capital Expenditures.  Unfinanced Capital Expenditures during any
one fiscal year on a non-cumulative basis of not greater than Ten Million
Dollars ($10,000,000), with “Capital Expenditures” defined as, for any period,
the sum of all amounts that would, in accordance with U.S. generally accepted
accounting principles, be included as additions within investing activities to
property, plant, and equipment on a consolidated statement of cash flows for
Borrower and its Subsidiaries during such fiscal year period, in respect of
(i) the acquisition, construction, improvement, replacement, or betterment of
land, buildings, machinery, equipment, or of any other fixed assets or
leaseholds, (ii) to the extent related to and not included in (i) above,
materials and contract labor (excluding expenditures properly chargeable to
repairs or maintenance in accordance with U.S. generally accepted accounting
principles), and (iii) other capital expenditures and other uses recorded as
capital expenditures or similar terms having substantially the same effect. 
Notwithstanding the foregoing, any obligations under a lease (whether existing
now or entered into in the future) that is not (or would not be) a capital lease
under U.S. generally accepted accounting principles as in effect on the
Restatement Date shall not be treated as a capital lease solely as a result of
the changes in generally accepted accounting standards described in the
Accounting Standards Update to Leases (Topic 842) issued by the Financial
Accounting Standards Board in February 2016.  Notwithstanding the foregoing, in
the event Borrower and its Subsidiaries do not expend the entire Capital
Expenditure limitation in a given fiscal year, Borrower may carry forward the
immediately succeeding fiscal year up to 50% of the unutilized portion; provided
that for the avoidance of doubt any such amounts carried over can only be used
in the immediately succeeding fiscal year, after which time such amounts shall
cease to be carried over.  All Capital Expenditures shall be applied first to
reduce the applicable Capital Expenditure limitation or the period during which
such Capital Expenditures are made, and then to reduce the carry-forward from
the previous year, if any.
 
SECTION 4.10.        NOTICE TO BANK.  Promptly (but in no event more than five
(5) days after the occurrence of each such event or matter) give written notice
to Bank in reasonable detail of:  (a) the occurrence of any Event of Default, or
any condition, event or act which with the giving of notice or the passage of
time or both would constitute an Event of Default; (b) any change in the name or
the organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; (d) any termination or cancellation
of any insurance policy which Borrower or any Material Subsidiary is required to
maintain, or any uninsured or partially uninsured loss through liability or
property damage, or through fire, theft or any other cause affecting Borrower’s
or any Material Subsidiary’s property in excess of an aggregate of Five Hundred
Thousand Dollars ($500,000); or (e) any determination by Deloitte & Touche LLP
or any other CPA firm to Borrower performing a role as external auditor that it
has concluded that Borrower has a material weakness in its internal controls
over financial reporting as of the end of any fiscal period.
12

--------------------------------------------------------------------------------

 
SECTION 4.11.        ACCOUNTS.  Maintain Borrower’s primary domestic US deposit
and operating accounts with Bank or Bank’s affiliates (subject to control
agreements reasonably acceptable to Bank in the case of any accounts with Bank’s
affiliates).  For any domestic deposit, operating, investment or other account
maintained by Borrower or any Subsidiary at any time at a financial institution
outside of Bank or Bank’s affiliates, Borrower shall cause the applicable bank
or financial institution at or with which such domestic account is maintained to
execute a control agreement in favor of, and in form and substance reasonably
satisfactory to, Bank.  In the case of any such domestic account acquired in a
Permitted Acquisition, Borrower shall comply with the foregoing requirement
within ninety (90) days of the closing of such Permitted Acquisition.
 
ARTICLE V.
NEGATIVE COVENANTS
 
Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent (other than inchoate indemnity obligations and obligations that have
been cash collateralized pursuant to the terms of the Security Agreement),
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full or cash collateralization pursuant
to the terms of the Security Agreement of all obligations of Borrower under the
Loan Documents (other than contingent indemnification obligations), Borrower
will not and will cause its Subsidiaries not to, without Bank’s prior written
consent:
 
SECTION 5.1.        USE OF FUNDS.  Use any of the proceeds of any credit
extended hereunder except for the purposes stated in Article I hereof.
 
SECTION 5.2.        RESERVED.
 
SECTION 5.3.        OTHER INDEBTEDNESS.  Create, incur, assume or permit to
exist any Indebtedness, except Permitted Indebtedness.
 
As used herein, “Indebtedness” shall be construed in its most comprehensive
sense and shall include any and all advances, debts, obligations and liabilities
of Borrower and its Subsidiaries, heretofore, now or hereafter made, incurred or
created, whether voluntary or involuntary and however arising, whether due or
not due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, including under any swap, derivative, foreign exchange, hedge,
deposit, treasury management or other similar transaction or arrangement, and
whether Borrower or such Subsidiary may be liable individually or jointly with
others, or whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable but excluding any trade payables in the ordinary course of
business or earn-outs or purchase price adjustments.
13

--------------------------------------------------------------------------------

 
As used herein, “Permitted Indebtedness” shall mean:  (i) Indebtedness of
Borrower or any Subsidiary in favor of Bank arising under this Agreement, the
Revolving Line of Credit Note, the ISDA or other Loan Document, instrument or
documents executed in connection therewith with Bank or Bank’s affiliates,
including without limitation the Multi-Currency Overdraft Facility; (ii)
Indebtedness existing as of the Restatement Date and disclosed to Bank in
writing on or prior to such date; (iii) Indebtedness secured by a Lien described
in clause (vi) of the definition of Permitted Liens below, provided (A) such
Indebtedness does not exceed the lesser of the cost or fair market value of the
equipment financed with such Indebtedness, (B) such Indebtedness does not exceed
Five Million Dollars ($5,000,000) in the aggregate at any given time; (iv) any
Indebtedness incurred by Borrower, including Indebtedness that is in favor of
any Subsidiary that is either (A) unsecured Indebtedness or (B) Indebtedness
subordinated to the Indebtedness owing by Borrower to Bank (and identified as
being such by Bank), provided that in the case of (A), such Indebtedness is not
in excess of Five Million Dollars ($5,000,000) at any time outstanding and in
the case of (B) such Indebtedness is on terms and in form and substance
satisfactory to Bank; (v) Indebtedness incurred for the acquisition of supplies
or inventory on normal trade credit; (vi) unsecured Indebtedness consisting of
swaps, derivatives, or foreign exchanges in connection with hedge transactions
(defined as the net obligations under any such arrangement) with a financial
institution other than Bank or Bank’s affiliates or any deposit or treasury
management obligations with a financial institution outside of Bank or Bank’s
affiliates so long as in each case, such Indebtedness does not exceed Two
Million Dollars ($2,000,000) in the aggregate at any given time, (vii) purchase
money Indebtedness secured by a Lien described in clause (vii) of the definition
of Permitted Liens below in an amount not to exceed Two Million Dollars
($2,000,000) in the aggregate at any time outstanding, provided that the
incurrence of such Indebtedness would not cause Borrower to be in default under
Section 4.9(a), (viii) extensions, refinancings, modifications, amendments and
restatements of any item of Permitted Indebtedness described in (i) through
(vii) above; and (x) any other Indebtedness permitted in writing by Bank.
 
SECTION 5.4.        MERGER, CONSOLIDATION, TRANSFER OF ASSETS.  Merge into or
consolidate with any other entity (provided, however, that any Subsidiary may be
merged or consolidated with Borrower or any Material Subsidiary if the Borrower
or such Material Subsidiary is the surviving corporation); make any substantial
change in the nature of Borrower’s and its Material Subsidiaries’ respective and
consolidated business as conducted as of the date hereof; acquire all or
substantially all of the assets of any other entity; nor sell, lease, transfer
or otherwise dispose of all or a substantial or material portion of Borrower’s
or its Material Subsidiaries’ assets except (a) in the ordinary course of its
business (including the sale or assignment of any Intellectual Property in the
ordinary course of its business), (b) worn-out or depleted equipment, (c) in
connection with Permitted Licenses, and (d) any other property of Borrower or
its Material Subsidiaries provided that the amount of such sales, leases,
transfers and dispositions (together with the value of any investments in
Foreign Subsidiaries permitted under Section 5.6(d)) do not exceed, in the
aggregate, fifteen percent (15%) of the total assets of Borrower and its
Subsidiaries on a consolidated basis in any fiscal year.  Notwithstanding the
foregoing, Borrower may merge into or consolidate with any other entity or
acquire all or substantially all of the assets of any other entity (each, a
“Permitted Acquisition”), provided that such entity is in a similar line of
business as Borrower or any business substantially related thereto and the
consideration paid by Borrower is either stock or cash in an amount less than
Fifty Million Dollars ($50,000,000) when combined with the consideration paid
for all other Permitted Acquisitions entered into after the Restatement Date.
14

--------------------------------------------------------------------------------

 
As used herein, “Permitted Licenses” shall mean (a) licenses of over-the-counter
software that is commercially available to the public, and (b) non-exclusive and
exclusive licenses for the use of the Intellectual Property of Borrower or any
of its Subsidiaries entered into in the ordinary course of business, provided,
that, with respect to each such license described in clause (b), (i) such
licenses could not reasonably be expected to have a material adverse effect on
the financial condition or operations of Borrower; and (ii) all upfront
payments, royalties, milestone payments or other proceeds arising from the
licensing agreement that are payable to Borrower or any of its Subsidiaries are
paid to a deposit account that is governed by an account control agreement or an
account pursuant to which Bank has control.
 
SECTION 5.5.        GUARANTIES.  Guarantee or become liable in any way as
surety, endorser (other than as endorser of negotiable instruments for deposit
or collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower or any
Subsidiary as security for, any liabilities or obligations of any person or
entity, other than Bank or any guarantees or pledges of obligations of
Guarantors for obligations that would constitute Permitted Indebtedness or
Permitted Liens if such obligations were incurred by Borrower or a Subsidiary .
 
SECTION 5.6.        LOANS, ADVANCES, INVESTMENTS.  Make any loans or advances to
or investments in any person or entity, except any of the foregoing (a) existing
as of, and disclosed to Bank prior to, the date hereof, (b) advances to
employees for business-related travel expenses incurred in the ordinary course
of business not to exceed Fifty Thousand Dollars ($50,000) at any time
outstanding, (c) investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business, (d) investments consisting
of extensions of credit in the nature of accounts receivable or notes receivable
arising from the grant of trade credit in the ordinary course of business;
provided however, that the aggregate amount of all such loans for extensions of
credit in the nature of accounts receivable or investments in any Foreign
Subsidiary, together with all sales, leases, transfers and dispositions
permitted under Section 5.4(d), does not exceed, in the aggregate for all such
transfers, investments and other similar transactions, an amount greater than
fifteen percent (15%) of the value of the total assets of Borrower and its
Subsidiaries on a consolidated basis in any fiscal year, (e) loans, advances or
investments to or in any Subsidiary of Borrower to pay for operating expenses of
such Subsidiary in the ordinary course of business, (f) investments consisting
of cash and cash equivalents (including deposit accounts) and marketable
securities (including debt securities) so long as consistent with Borrower’s
board of directors approved investment policy, (g) the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower, (h) guaranties permitted by Section 5.5, (i) investments and
joint ventures or strategic alliances in the ordinary course of Borrower’s
business in an amount not to exceed Five Million Dollars ($5,000,000),
(j) investments made in Permitted Acquisitions subject to the aggregate
consideration limits in Section 5.4, and (k) investments in the form of stock
repurchases, dividends, distributions and redemptions made pursuant to the terms
of Section 5.7 hereof.
 
SECTION 5.7.        DIVIDENDS, DISTRIBUTIONS.  Borrower shall be permitted to
declare and pay any dividends and distributions and redeem, retire or repurchase
or otherwise acquire any shares of any of Borrower’s stock approved by its Board
of Directors so long as no default or Event of Default has occurred and is
continuing and so long as no default or Event of Default could reasonably be
expected to occur as a result thereof; provided, that if at any time Borrower’s
Total Leverage Ratio exceeds 1.50 to 1.00, the amount of all such dividends,
distributions, redemptions, repurchases or other acquisitions of shares
permitted hereunder, including any such dividends, distributions redemptions,
repurchases or other acquisitions of shares made after the Restatement Date but
prior to such date that Borrower’s Total Leverage Ratio exceeds 1.50 to 1.00,
shall not exceed $30,000,000 in the aggregate until such time as Borrower’s
Total Leverage Ratio is less than 1.50 to 1.00.
15

--------------------------------------------------------------------------------

 
SECTION 5.8.        PLEDGE OF ASSETS.  Mortgage, pledge, grant or permit to
exist a security interest in, or Lien upon, all or any portion of Borrower’s
assets (including Intellectual Property) now owned or hereafter acquired, except
for Permitted Liens.
 
As used herein, “Lien” shall mean, with respect to any property, any security
interest, mortgage, pledge, lien, claim, charge or other encumbrance in, of, or
on such property or the income therefrom, including, without limitation, the
interest of a vendor or lessor under a conditional sale agreement, capital lease
or other title retention agreement, or any agreement to provide any of the
foregoing, and the filing of any financing statement or similar instrument under
the Uniform Commercial Code or comparable law of any jurisdiction.
 
As used herein, “Permitted Liens” shall mean and include:  (i) Liens in favor of
Bank; (ii) Liens existing as of the Restatement Date and disclosed to Bank in
writing on or prior to such date; (iii) other Liens subordinated to the Liens in
favor of Bank through subordination agreements in form and substance
satisfactory to Bank; (iv) Liens of carriers, warehousemen, mechanics,
materialmen, vendors, and landlords incurred in the ordinary course of business
for sums not overdue or being contested in good faith, provided provision is
made to the reasonable satisfaction of Bank for the eventual payment thereof if
subsequently found payable; (v) leases or subleases and non-exclusive licenses
or sublicenses granted in the ordinary course of Borrower’s business; (vi) Liens
upon or in any equipment which was acquired or held by Borrower to secure the
purchase price of such equipment (and any accessions, attachments, replacements
or improvements thereon) or Indebtedness incurred solely for the purpose of
financing the acquisition of such equipment (and any accessions, attachments,
replacements or improvements thereon); (vii) Liens existing on any equipment
(and any accessions, attachments, replacements or improvements thereon) at the
time of its acquisition (including in connection with a Permitted Acquisition),
provided that the Lien is confined solely to the property so acquired and any
accessions, attachments, replacements or improvements thereon, and the proceeds
of such equipment (and any accessions, attachments, replacements or improvements
thereon); (viii) provided that Borrower complies with Section 4.11 hereof,
bankers’ Liens, rights of setoff and similar Liens incurred on deposits or
securities accounts made in the ordinary course of business to the extent Bank
has a security interest in such accounts; (ix) Liens arising from judgments,
decrees or attachments in circumstances not constituting an Event of Default;
(x) Liens for taxes, in circumstances not constituting an Event of Default, and
not at the time delinquent or thereafter payable without penalty or being
contested in good faith, provided provision is made to the reasonable
satisfaction of Bank for the eventual payment thereof if subsequently found
payable; (xi) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payments of customs duties in connection with the
importation of goods; (xii) Liens arising from precautionary UCC filings
regarding true operating leases; (xiii) Liens securing subordinated debt
permitted by clause (iv) of the definition of “Permitted Indebtedness”; (xiv) in
the case of any of Borrower’s or of any Material Subsidiaries’ property,
covenants, restrictions, rights and easements and minor irregularities in title
which do not materially interfere with its business or operations as presently
conducted; and (xx) any other Liens permitted in writing by Bank.
 
SECTION 5.9.        AGREEMENTS NOT TO ENCUMBER.  Agree with any person other
than Bank not to grant or allow to exist a Lien upon any of its property,
including real property and Intellectual Property (as defined below), or
covenant to any other person that Borrower or any Subsidiary in the future will
refrain from creating, incurring, assuming or allowing any Lien with respect to
any of Borrower’s or such Subsidiary’s property, including real property and
Intellectual Property.
16

--------------------------------------------------------------------------------

 
As used herein, “Intellectual Property” shall mean any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, know-how, trade secret rights, rights to unpatented inventions, or any
claims for damages by way of any past, present and future infringement of any of
the foregoing.
 
ARTICLE VI.
EVENTS OF DEFAULT
 
SECTION 6.1.        The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement:
 
(a)            Borrower shall fail to pay when due any principal, interest, fees
or other amounts payable under any of the Loan Documents, including but not
limited to, the ISDA or any other note, contract, instrument or document between
Borrower and Bank.
 
(b)            Any financial statement or certificate furnished to Bank in
connection with, or any representation or warranty made by Borrower or any other
party under this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading in any material respect when furnished or made.
 
(c)            Any default in the performance of or compliance with any
obligation, agreement or other provision contained herein or in any other Loan
Document (other than those specifically described as an “Event of Default” in
this Section 6.1 and Section 3.3), and with respect to any such default that by
its nature can be cured, such default shall continue for a period of thirty
(30) days from its occurrence.
 
(d)            Any default in the payment or performance of (i) the
Multi-Currency Overdraft Facility or (ii) any other obligation, or any defined
event of default, under the terms of any contract, instrument or document (other
than any of the Loan Documents) pursuant to which Borrower, any Material
Subsidiary or any other guarantor hereunder (referred to herein as a “Third
Party Obligor”) has incurred any debt or other liability to any person or entity
having an outstanding principal amount in excess of One Million Dollars
($1,000,000).
 
(e)            Borrower or any Third Party Obligor shall become insolvent, or
shall suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as they become due, or shall make a general assignment for
the benefit of creditors; Borrower or any Third Party Obligor shall file a
voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time (“Bankruptcy Code”), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or Borrower
or any Third Party Obligor shall file an answer admitting the jurisdiction of
the court and the material allegations of any involuntary petition; or Borrower
or any Third Party Obligor shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower or any Third Party Obligor by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.
17

--------------------------------------------------------------------------------

 
(f)            The filing of a notice of judgment lien against Borrower or any
Third Party Obligor in an amount in excess, either individually or in the
aggregate for all such filings, of One Million Dollars ($1,000,000); or the
recording of any abstract of judgment against Borrower or any Third Party
Obligor in an amount in excess, either individually or in the aggregate for all
such filings, of One Million Dollars ($1,000,000) in any county in which
Borrower or such Third Party Obligor has an interest in real property; or the
service of a notice of levy and/or of a writ of attachment or execution, or
other like process, against the assets of Borrower or any Third Party Obligor to
the extent that such lien or process is not released, vacated or fully bonded
within thirty (30) days after its issuance or levy; or the entry of a judgment
against Borrower or any Third Party Obligor in excess of One Million Dollars
($1,000,000) (to the extent not fully covered by insurance as to which the
insurance company has acknowledged coverage); or any involuntary petition or
proceeding pursuant to the Bankruptcy Code or any other applicable state or
federal law relating to bankruptcy, reorganization or other relief for debtors
is filed or commenced against Borrower or any Third Party Obligor and continues
undismissed or unstayed for thirty (30) days, or an order for relief is entered
in any such proceedings.
 
(g)            The dissolution or liquidation of Borrower or any Third Party
Obligor; or Borrower or any such Third Party Obligor, or any of its directors,
stockholders or members, shall take action seeking to effect the dissolution or
liquidation of Borrower or such Third Party Obligor (other than any transaction
with Borrower permitted by Section 5.4 or any dissolution or liquidation
pursuant to which the assets of any Third Party Obligor are entirely contributed
to Borrower).
 
(h)            Any change in control of Borrower, with “change in control”
defined as any event or series of events whereby any person or “group” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
but excluding any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934)
directly or indirectly of more than thirty-five percent (35%) or more of the
common stock of Borrower.
 
SECTION 6.2.        REMEDIES.  Upon the occurrence and during the continuance of
any Event of Default:  (a) all indebtedness of Borrower under each of the Loan
Documents, any term thereof to the contrary notwithstanding, shall at Bank’s
option and without notice become immediately due and payable without
presentment, demand, protest or notice of dishonor, all of which are hereby
expressly waived by Borrower; (b) the obligation, if any, of Bank to extend any
further credit under any of the Loan Documents shall immediately cease and
terminate; and (c) Bank shall have all rights, powers and remedies available
under each of the Loan Documents, or accorded by law, including without
limitation the right to resort to any or all security for any credit subject
hereto and to exercise any or all of the rights of a beneficiary or secured
party pursuant to applicable law.  All rights, powers and remedies of Bank may
be exercised at any time by Bank and from time to time after the occurrence and
during the continuance of an Event of Default, are cumulative and not exclusive,
and shall be in addition to any other rights, powers or remedies provided by law
or equity.
 
ARTICLE VII.
MISCELLANEOUS
 
SECTION 7.1.        NO WAIVER.  No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy.  Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.
18

--------------------------------------------------------------------------------

 
SECTION 7.2.        NOTICES.  All notices, requests and demands which any party
is required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:
 

BORROWER:
SURMODICS, INC.
9924 West 74th Street
Eden Prairie, MN 55344
Attn:  Andrew D.C. LaFrence

 
With a copy to:
 
SURMODICS, INC.
9924 West 74th Street
Eden Prairie, MN 55344
Attn:  Bryan Phillips
 

BANK:
WELLS FARGO BANK, NATIONAL ASSOCIATION
400 Hamilton Avenue, Suite 210
Palo Alto, CA 94301
Attn:  Loan Team Manager

 
or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.
 
SECTION 7.3.        COSTS, EXPENSES AND ATTORNEYS’ FEES.  Borrower shall pay to
Bank immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Bank’s in-house counsel), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents up to the Restatement Date, Bank’s
continued administration hereof and thereof, and the preparation of any
amendments and waivers hereto and thereto, (b) the enforcement of Bank’s rights
and/or the collection of any amounts which become due to Bank under any of the
Loan Documents, and (c) subject to Section 7.11(g) hereof, the prosecution or
defense of any action in any way related to any of the Loan Documents, including
without limitation, any action for declaratory relief, whether incurred at the
trial or appellate level, in an arbitration proceeding or otherwise, and
including any of the foregoing incurred in connection with any bankruptcy
proceeding (including without limitation, any adversary proceeding, contested
matter or motion brought by Bank or any other person) relating to Borrower or
any other person or entity.
 
SECTION 7.4.        SUCCESSORS, ASSIGNMENT.  This Agreement shall be binding
upon and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank’s prior written consent.  Bank reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Bank’s rights and benefits under each of the Loan Documents with
the consent of Borrower prior to the occurrence of an Event of Default, which
consent shall not be unreasonably withheld, provided no such consent of Borrower
shall be required in connection with the acquisition of the loan portfolio of
which this loan is a part or the acquisition of one or more divisions of Bank. 
In connection therewith, subject to the confidentiality provisions of
Section 7.12 below, Bank may disclose all documents and information which Bank
now has or may hereafter acquire relating to any credit subject hereto, Borrower
or its business, or any Collateral required hereunder.
19

--------------------------------------------------------------------------------

 
SECTION 7.5.        ENTIRE AGREEMENT; AMENDMENT.  This Agreement and the other
Loan Documents constitute the entire agreement between Borrower and Bank with
respect to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof.  This Agreement may be amended or modified only in writing signed by
each party hereto.
 
SECTION 7.6.        NO THIRD PARTY BENEFICIARIES.  This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.
 
SECTION 7.7.        TIME.  Time is of the essence of each and every provision of
this Agreement and each other of the Loan Documents.
 
SECTION 7.8.        SEVERABILITY OF PROVISIONS.  If any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or any remaining provisions
of this Agreement.
 
SECTION 7.9.        COUNTERPARTS.  This Agreement may be executed in any number
of counterparts, each of which when executed and delivered shall be deemed to be
an original, and all of which when taken together shall constitute one and the
same Agreement.
 
SECTION 7.10.       GOVERNING LAW.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Minnesota.
 
SECTION 7.11.       ARBITRATION.
 
(a)            Arbitration.  The parties hereto agree, upon demand by any party,
to submit to binding arbitration all claims, disputes and controversies between
or among them (and their respective employees, officers, directors, attorneys,
and other agents), whether in tort, contract or otherwise in any way arising out
of or relating to (i) any credit subject hereto, or any of the Loan Documents,
and their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.
 
(b)            Governing Rules.  Any arbitration proceeding will (i) proceed in
a location in Minnesota selected by the American Arbitration Association
(“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (iii) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA’s commercial dispute resolution procedures, unless the claim or
counterclaim is at least One Million Dollars ($1,000,000) exclusive of claimed
interest, arbitration fees and costs in which case the arbitration shall be
conducted in accordance with the AAA’s optional procedures for large, complex
commercial disputes (the commercial dispute resolution procedures or the
optional procedures for large, complex commercial disputes to be referred to
herein, as applicable, as the “Rules”).  If there is any inconsistency between
the terms hereof and the Rules, the terms and procedures set forth herein shall
control.  Any party who fails or refuses to submit to arbitration following a
demand by any other party shall bear all costs and expenses incurred by such
other party in compelling arbitration of any dispute.  Nothing contained herein
shall be deemed to be a waiver by any party that is a bank of the protections
afforded to it under 12 U.S.C. §91 or any similar applicable state law.
 
(c)            No Waiver of Provisional Remedies, Self-Help and Foreclosure. 
The arbitration requirement does not limit the right of any party to
(i) foreclose against real or personal property collateral; (ii) exercise
self-help remedies relating to collateral or proceeds of collateral such as
setoff or repossession; or (iii) obtain provisional or ancillary remedies such
as replevin, injunctive relief, attachment or the appointment of a receiver,
before during or after the pendency of any arbitration proceeding.  This
exclusion does not constitute a waiver of the right or obligation of any party
to submit any dispute to arbitration or reference hereunder, including those
arising from the exercise of the actions detailed in sections (i), (ii) and
(iii) of this paragraph.
20

--------------------------------------------------------------------------------

 
(d)            Arbitrator Qualifications and Powers.  Any arbitration proceeding
in which the amount in controversy is Five Million Dollars ($5,000,000) or less
will be decided by a single arbitrator selected according to the Rules, and who
shall not render an award of greater than Five Million Dollars ($5,000,000). 
Any dispute in which the amount in controversy exceeds Five Million Dollars
($5,000,000) shall be decided by majority vote of a panel of three arbitrators;
provided however, that all three arbitrators must actively participate in all
hearings and deliberations.  The arbitrator will be a neutral attorney licensed
in the State of Minnesota or a neutral retired judge of the state or federal
judiciary of Minnesota, in either case with a minimum of ten years’ experience
in the substantive law applicable to the subject matter of the dispute to be
arbitrated.  The arbitrator will determine whether or not an issue is
arbitratable and will give effect to the statutes of limitation in determining
any claim.  In any arbitration proceeding the arbitrator will decide (by
documents only or with a hearing at the arbitrator’s discretion) any pre-
hearing motions which are similar to motions to dismiss for failure to state a
claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of Minnesota and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Minnesota Rules of Civil Procedure or other applicable
law.  Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.  The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.
 
(e)            Discovery.  In any arbitration proceeding, discovery will be
permitted in accordance with the Rules.  All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must be
completed no later than twenty (20) days before the hearing date.  Any requests
for an extension of the discovery periods, or any discovery disputes, will be
subject to final determination by the arbitrator upon a showing that the request
for discovery is essential for the party’s presentation and that no alternative
means for obtaining information is available.
21

--------------------------------------------------------------------------------

(f)            Class Proceedings and Consolidations.  No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed any Loan Document, or to include
in any arbitration any dispute as a representative or member of a class, or to
act in any arbitration in the interest of the general public or in a private
attorney general capacity.
 
(g)            Payment Of Arbitration Costs And Fees.  The arbitrator shall
award all costs and expenses of the arbitration proceeding.
 
(h)            Reserved.
 
(i)            Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the dispute
shall control.This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.
 
(j)            Small Claims Court.  Notwithstanding anything herein to the
contrary, each party retains the right to pursue in Small Claims Court any
dispute within that court’s jurisdiction.  Further, this arbitration provision
shall apply only to disputes in which either party seeks to recover an amount of
money (excluding attorneys’ fees and costs) that exceeds the jurisdictional
limit of the Small Claims Court.
 
SECTION 7.12.        CONFIDENTIALITY.  Bank agrees to keep confidential in
accordance with Bank’s customary practices (and in any event in compliance with
applicable law regarding material non-public information) all non-public
information provided to it by Borrower pursuant to or in connection with this
Agreement, provided that nothing herein shall prevent Bank from disclosing any
such information (a) to its affiliates, (b) subject to an agreement to comply
with the provisions of this Section 7.12 or substantially equivalent provisions,
to any actual or prospective assignee or transferee, (c) to its employees,
directors, agents, attorneys, accountants and other professional advisors or
those of any of its affiliates (as long as such attorneys, accountants and other
professional advisors are subject to confidentiality requirements substantially
equivalent to this Section 7.12), (d) upon the request or demand of any
governmental authority, (e) in response to any order of any court or other
governmental authority or as may otherwise be required pursuant to any
requirement of law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, or
(h) in connection with the exercise of any remedy hereunder or under any other
Loan Document, provided that, in the case of clauses (d), (e) and (f) of this
Section 7.12, with the exception of disclosure to bank regulatory authorities,
Bank (to the extent legally permissible) shall endeavor to give prompt prior
notice to Borrower so that it may seek a protective order or other appropriate
remedy.
 
SECTION 7.13.         EFFECT OF EXISTING CREDIT AGREEMENT.  This Agreement
amends and restates the Existing Credit Agreement in its entirety, provided that
obligations of Borrower incurred under the Existing Credit Agreement, excluding
the commitments of Bank thereunder, which shall terminate as of the Restatement
Date, shall continue under this Agreement, and shall not in any circumstances be
terminated, extinguished or discharged hereby (except pursuant to the terms of
this Agreement) or thereby but shall hereafter be governed by the terms of this
Agreement, and this Agreement shall not constitute a substitution or novation of
such obligations of Borrower or any of the other rights, duties and obligations
of the parties hereunder.
22

--------------------------------------------------------------------------------

 
[Balance of Page Intentionally Left Blank]
 
 
 
23

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.
 


SURMODICS, INC.
     
By:
/s/ Andrew D.C. LaFrence
 
Name:
Andrew D.C. LaFrence
 
Title:
Vice President of Finance and Information Systems and Chief  Financial Officer
 
 
 
 

 
 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]

24

--------------------------------------------------------------------------------

 


 
WELLS FARGO BANK, NATIONAL ASSOCIATION
   
By:
/s/ Dianne Wegscheid
 
Name:
Dianne Wegscheid
 
Title:
Senior Vice President
 

 
 
 
 
 
 
 
[Signature Page to Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

 
Schedule 1.1
 
 
Lender
Outstanding Revolving Loan Principal
Outstanding Revolving Loan Interest
Outstanding Revolving Loan Fees
Wells Fargo Bank, National Association
$0.00
$0.00
$3,555.55



 
 
 
 

--------------------------------------------------------------------------------

EXHIBIT A
 
FORM OF
 
NOTICE OF U.S. BORROWING
 


 
Date:  ____________________________
 
To:  Wells Fargo Bank, National Association as lender under the Amended and
Restated Credit Agreement dated as of November 2, 2016 (as amended or otherwise
modified from time to time, the “Credit Agreement”; terms defined therein being
used herein as so defined) with Surmodics, Inc., as borrower (the “Company”)
 
Ladies and Gentlemen:
 
The Company hereby gives you irrevocable notice, pursuant to Section 1.1(b) of
the Credit Agreement, of the request for an advance under the Line of Credit (a
“Borrowing”) as specified below.
 
1.
The Business Day of such Borrowing is _____________, _____ (the “Borrowing
Date”).
 

a.
 
 

2.
Such Borrowing is to be comprised of [Base Rate] [LIBOR rate] Revolving Loans.
 

3.
The currency and the aggregate principal amount of such Borrowing are:
________________.
 

4.
[The length of the applicable Fixed Rate Term shall be _____________ months.]

 
[The Company hereby requests:
 

1.
Continuation of LIBOR rate Revolving Loans:

 

a.     Amount of existing LIBOR rate Revolving
Loan                                                                                                                
$_______________

 

b.     Amount of increase or decrease, if
applicable                                                                                                  
$_______________

 

c.     Amount to remain as LIBOR rate Revolving
Loan                                                                                                                
$_______________

 

d.     Expiration date of existing Fixed Rate
Term                                                                                                                
________________

 

e.     New Fixed Rate Term
requested                                                                                                  
________________

 

2.
Conversion of Base Rate Revolving Loans to LIBOR rate Revolving Loans:

 

a.    
Amount                                                                                                  
$________________

 

b.     Fixed Rater Term
requested                                                                                                                
$________________

 

c.     Requested date of
conversion                                                                                                  
$________________

 



--------------------------------------------------------------------------------

3.
Conversion of LIBOR rate Revolving Loans to Base Rate Revolving Loans:

 

a.    
Amount                                                                                                  
$________________

 

b.     Requested date of
conversion                                                                                                  
$________________]

 
The Company certifies that the following statements are true on the date hereof,
and will be true on the date of such Borrowing, before and after giving effect
thereto and to the application of the proceeds therefrom:
 

(a)
the representations and warranties contained in Article II of the Credit
Agreement are true and correct in all material respects (except to the extent
any such representation and warranty itself is qualified by “materiality”,
“material adverse effect” or similar qualifier, in which case, it is true and
correct in all respects) as though made on and as of such Borrowing Date (except
to the extent such representations and warranties expressly relate to an earlier
date, in which case they are true and correct as of such earlier date);

 

(b)
no default or Event of Default has occurred and is continuing or will result
from such Borrowing; and

 

(c)
such Borrowing will not cause the total outstanding borrowings under the Line of
Credit or the Dollar Equivalent thereof to exceed the maximum amount permitted
under Section 1.1 of the Credit Agreement.

 
 
[signature page follows]

--------------------------------------------------------------------------------


 

  SURMODICS, INC.          
 
By:
    Name:     Title:          



 


 


 